Citation Nr: 0626006	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      

The Board twice remanded this matter for further development 
in February 2004 and September 2005.  The appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

In previous remands, the Board requested additional 
development with regard to the veteran's claimed stressors.  
The Board finds additional inquiry into the claimed stressors 
necessary, despite the veteran's non response to previous 
inquiries for relevant information.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service in 
Vietnam.  He should be notified of the 
importance of providing dates, locations, 
unit assignments, and names.  

2   Any pertinent information obtained, 
as well as previous statements and 
service personnel records, should be 
compiled and submitted the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research) and/or 
any other appropriate location, for 
verification of the stressors.  Whether 
or not the veteran responds to the 
inquiry in the previous paragraph, the RO 
should attempt to obtain the unit records 
for his service in Vietnam (i.e., records 
pertaining to Battery C, 2nd Battalion, 
32nd Artillery from November 1966 to 
October 1967).   

3.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the veteran's stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
fact that a veteran was stationed with a 
unit that sustained combat attacks 
strongly suggests that the veteran was, 
in fact, exposed to these attacks).

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


